Citation Nr: 0738138	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  07-35 131	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 16, 2005 Board of Veterans Appeals (Board) decision 
which denied entitlement to an effective date earlier than 
April 9, 1998, for the award of a 60 percent disability 
evaluation for low back strain with disc disease.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
February 1979.

This matter comes before the Board on a motion by the veteran 
alleging CUE in a February 16, 2005, Board decision which 
denied entitlement to an effective date earlier than April 9, 
1998, for the award of a 60 percent disability evaluation for 
low back strain with disc disease.

In November 2007, the veteran filed a motion to advance his 
appeal on the docket.  In a November 2007 letter, the Board 
granted this motion.


FINDINGS OF FACT

1.  In a February 2005 decision, the Board denied entitlement 
to an effective date earlier than April 9, 1998, for the 
award of a 60 percent disability evaluation for low back 
strain with disc disease.

2.  The February 2005 Board decision applied the proper 
statutory or regulatory provisions in effect at the time and 
was reasonably supported by the evidence then of record; the 
Board's decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the February 2005 Board decision which 
denied entitlement to an effective date earlier than April 9, 
1998, for the award of a 60 percent disability evaluation for 
low back strain with disc disease.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held that 
the provisions of the VCAA do not apply to a claim based on 
an allegation of clear and unmistakable error in a previous 
Board decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court held that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Livesay, 15 Vet. 
App. at 178.  An allegation of CUE does not represent a 
"claim," but rather is a collateral attack on a final 
decision.  It involves a legal challenge to a prior Board 
decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA 
are not for application in the adjudication of the issue of 
CUE in a prior final Board decision.

The moving party contends that there was CUE in the February 
2005 Board decision which denied entitlement to an effective 
date earlier than April 9, 1998, for the award of a 60 
percent disability evaluation for low back strain with disc 
disease.  In essence, the moving part alleges that the BVA 
made him go through the Miami VA hospital, where 
appointments, treatment and therapies took so long that it 
was not until 1998 that he was able to get MRI results that 
matched a 1980 VA CT scan indicating disc damage.  He does 
not identify any failure by the Board to consider the 
appropriate laws and regulations, and he does not claim that 
the correct facts, as they were known at the time, were not 
before the Board.  

A Board decision is final on the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100.  A final Board decision 
is subject to review by the Board on motion alleging clear 
and unmistakable error.  38 U.S.C.A. § 7111(a); 38 C.F.R. § 
20.1400.  A motion alleging clear and unmistakable error in a 
Board decision is a matter of original jurisdiction with the 
Board.  See 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1402 
(2002).  Motions alleging such error are not, except as 
otherwise provided, subject to rules relating to processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The decision is to be based on the record and the law that 
existed when the challenged decision was made.  38 C.F.R. § 
20.1403(b).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The error cannot be clear and unmistakable unless it 
is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c).

The following do not constitute clear and unmistakable error: 
(1) changed diagnosis; (2) failure to fulfill the duty to 
assist; or (3) a disagreement as to how facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it 
was observed in the notice of proposed rulemaking that 
Congress intended that VA adopt the Court's interpretation of 
the term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

On reviewing this Motion on its merits, the Board observes 
that the moving party does not explicitly identify any 
failure by the Board to consider the appropriate laws and 
regulations.  At the time of the February 2005 Board decision 
the applicable law governing the assignment of an effective 
date provided that unless otherwise provided, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2005).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2005).

Applicable regulations also provided that a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by the VA. 38 C.F.R. § 3.151 (2005).  The term 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement (or evidencing a 
belief of entitlement) to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  38 C.F.R. § 3.155 (2005).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b) (2005).  Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

A review of the February 2005 Board decision reveals that all 
pertinent laws and regulations were applied in adjudicating 
the claim for an effective date earlier than April 9, 1998 
for the award of a 60 percent rating for the service-
connected low back disorder.  As noted above, the moving 
party does not assert that the appropriate laws and 
regulations were not applied.

The moving party also does not claim that the correct facts, 
as they were known at the time of the decision, were not 
before the Board.  Looking at his contentions in the most 
favorable light, it appears that he is alleging that VA 
failed in its duty to assist him by providing timely medical 
care and testing.  

Nevertheless, the Board finds that there is no evidence of 
clear and unmistakable error based on the facts or the law.  
The evidence shows that a March 25, 1998, Board decision 
denied an evaluation in excess of 10 percent for lumbar 
strain.  The moving party submitted a claim for an increased 
evaluation for lumbar strain on April 9, 1998.  A November 
1998 rating decision assigned a 60 percent evaluation, 
effective April 9, 1998.  The moving party does not allege, 
and the claims file does not show, that he submitted a claim 
for an increased evaluation after March 25, 1998, but prior 
to April 9, 1998, or that it was factually ascertainable that 
an increase in disability had occurred within one year prior 
to the date of receipt of his claim for an increased 
evaluation.  38 C.F.R. §§ 3.400 and 3.400(o).  

The overriding reason that the Board decision did not involve 
CUE is that the moving party simply asserts that VA failed to 
fulfill its duty to assist him.  Although he complains that 
the VA medical care he was forced to seek delayed the 
development of evidence supporting an increased evaluation, 
this argument, in and of itself, constitutes an allegation of 
VA's failure to fulfill its duty to assist.  Such failure 
cannot constitute CUE.  38 C.F.R. § 20.1403(d).

The Board concludes, because there was no error of fact or 
law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the February 2005 decision was 
not clearly and unmistakably erroneous in denying an 
effective date earlier than April 9, 1998, for the award of a 
60 percent disability evaluation for low back strain with 
disc disease.  In reaching this conclusion, the Board 
observes that the evidence of record at the time of the 
February 2005 decision was correctly reported.  The pertinent 
statutory and regulatory provisions extant at the time of the 
February 2005 decision were correctly applied.

In sum, there is no indication that the correct facts, as 
they were known at the time of the February 2005 decision, 
were not before the Board; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  Mere allegation of VA's failure to 
fulfill its duty to assist does not amount to CUE.  38 C.F.R. 
§ 20.1403(d).  Thus, the Board must conclude that the 
February 2005 Board decision did not contain CUE.


ORDER

The motion for reversal and revision of the February 2005 
Board decision, which denied entitlement to an effective date 
earlier than April 9, 1998, for the award of a 60 percent 
disability evaluation for low back strain with disc disease, 
is denied.



                       
____________________________________________
	K. OSBORNE  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



